DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 15-29 of the US Patent Application No. 16/857,539 filed 04/24/2020 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-16 of U.S. Patent No. 10632019 in view of Karpowicz et al. (US 2007/0219532). 
Regarding claim 15, all the limitations of claim 15 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that claim 15 of the Application requires a cover layer and a wound contact layer.
Karpowicz teaches a wound therapy system (Abstract, line 1), wherein the wound dressing comprises a cover layer and a wound contact layer (page 4, [0048[).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the invention of claim 15 of the Application with the cover layer and the wound contact layer, as taught by Karpowicz in order to provide closed space over the wound and to provide tissue regeneration, as motivated by Karpowicz ([0048] – [0051]).
All the limitations of claim 17 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 18 of the Application are to be found in claim 5 of the Patent.
All the limitations of claim 19 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 20 of the Application are to be found in claim 7 of the Patent.
All the limitations of claim 21 of the Application are to be found in claim 8 of the Patent.
All the limitations of claim 22 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 23 of the Application are to be found in claim 10 of the Patent.
All the limitations of claim 24 of the Application are to be found in claim 11 of the Patent.
All the limitations of claim 25 of the Application are to be found in claim 12 of the Patent.
All the limitations of claim 26 of the Application are to be found in claim 13 of the Patent.
All the limitations of claim 27 of the Application are to be found in claim 15 of the Patent.
All the limitations of claim 28 of the Application are to be found in claim 16 of the Patent.
Claims 16 and 29 are depend on claim 15 and fall therewith.
No art rejection is present for claims 15-29, since the Allowable Subject Matter from the parent US 10632019 is included into the independent claim 15, i.e., The closest prior art of record Karpowicz et al. (US 2007/0219532) and Dayan et al. (US 2008/0139988) fail to teach, suggest or render obvious a presence of two adhesives, wherein a first adhesive different from a second adhesive.
Karpowicz et al. (US 2007/0219532) discloses most of claimed limitations including an adhesive presented on the cover layer except for the intermediate zone comprises a plurality of regions with a distinct shape and including a therapeutic material, wherein the plurality of regions is arranged as a pattern.
Dayan et al. (US 2008/0139988) remedies this deficiency.
However, none of cited prior art teach or suggest the presence of two adhesives, wherein the first adhesive different from the second adhesive.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781